DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/10/2021, in which, claims 1-8, are pending. Claims 1, 7 and 8 are independent. Claims 2-5, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a registration unit” claims 1-6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-6 and 8, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of  “a registration unit” claims 1-6 and 8.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-6 and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s)  “a registration unit’ of claims 1-6 and 8, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “registration unit’ claims of claims 1-6 and 8.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the claimed structure detailed above. For the present examination, the Examiner has afforded the claims the Broadest Reasonable Interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamano et al., (USPAP 20100148420]).

Referring to claim 1, Hamano teaches an image processing apparatus ([as shown in fig 1]) comprising: a document tray; ([a document tray 30 of fig 1, is in a state in which it is lowered into its bottom position] see 0028-0029]);
 a lifting unit configured to lift up the document tray upon placement of a document on the document tray; ([the lifter mechanism 31 is configured to turn about a turning shaft 32 within a predetermined angle thereby raising or lowering a lifter plate 33, as shown in fig 4Aand 4B, see 0029-0030]);
 	a conveyance unit configured to convey the document placed on the document tray lifted up by the lifting unit; ([the document is conveyed to a registration roller pair 4 by a conveying roller pair 3 When the document comes in contact with the registration roller 4, see 0034]); see also, the document is fed forward by the document reading platen roller 7 and is further conveyed by a conveying roller 8 and a conveying roller 9]);
 a reading unit configured to read the document conveyed by the conveyance unit; (see [0032], If a document read start command is input, a scanner unit 209 of the image reading apparatus 200 moves to a position immediately below a standard white plate 219]); and
 a registration unit configured to register, for an application, whether to lift up the document tray upon the placement of the document on the document tray, ([a driving unit configured to cause the document tray to move up and down between a waiting position in which to wait for a document to be placed and a feeding position in which the document is able to be fed] see 0031, see 0060]).

Referring to claim 2, Hamano teaches an image processing apparatus ([as shown in fig 1]) comprising, wherein, during execution of a first application for which the registration unit has registered to lift up the document tray upon the placement of the document on the document tray, the document tray is lifted up upon the placement of the document on the document tray, and wherein, during execution of a second application for which the registration unit has registered not to lift up the document tray upon the placement of the document on the document tray, the document tray is not lifted up upon the placement of the document on the document tray, ([0053] a convenient way in which the document tray 30 is raised after documents are set by a user on the document tray 30 varies depending on an environment in which the document feeding apparatus is used by the user, in view of the above, the user is able to select a mode in which the document tray 30 rises. FIG. 6 illustrates an operation screen for selecting the mode in which the document tray 30 rises. This screen 409 is displayed on the touch panel display 408 shown in FIG. 5. on the screen 409, selection of either a first mode or a second mode is enabled]).

Referring to claim 3, Hamano teaches an image processing apparatus ([as shown in fig 1]) comprising, wherein, during display of a screen of a first application for which the registration unit has registered to lift up the document tray upon the placement of the document on the document tray, the document tray is lifted up upon the placement of the document on the document tray, and wherein, during display of a screen of a second application for which the registration unit has registered not to lift up the document tray upon the placement of the document on the document tray, the document tray is not lifted up upon the placement of the document on the document tray, see [0053] a convenient way in which the document tray 30 is raised after documents are set by a user on the document tray 30 varies depending on an environment in which the document feeding apparatus is used by the user, in the present embodiment, in view of the above, the user is able to select a mode in which the document tray 30 rises. FIG. 6 illustrates an operation screen for selecting the mode in which the document tray 30 rises, this screen 409 is displayed on the touch panel display 408 shown in FIG. 5. On the screen 409, selection of either a first mode or a second mode is enabled]).

Referring to claim 4, Hamano teaches an image processing apparatus ([as shown in fig 1]) comprising, wherein the first application is a copy application, ([a touch panel display is disposed in an area denoted by a dashed line 408 for use in setting conditions of copying or image reading operations and for displaying various kinds of information, see 0050]).

Referring to claim 5, Hamano teaches an image processing apparatus ([as shown in fig 1]), wherein the second application is a form processing application, ([first mode or second mode application, [0053] a convenient way in which the document tray 30 is raised after documents are set by a user on the document tray 30 varies depending on an environment in which the document feeding apparatus is used by the user, the user is able to select a mode in which the document tray 30 rises. FIG. 6 illustrates an operation screen for selecting the mode in which the document tray 30 rises, this screen 409 is displayed on the touch panel display 408 shown in FIG. 5. On the screen 409, selection of either a first mode or a second mode is enables]).

Referring to claim 6, Hamano teaches an image processing apparatus ([as shown in fig 1]), further comprising an installation unit configured to install a new application, wherein, for the new application installed by the installation unit, the registration unit can register whether to lift up the document tray upon the placement of the document on the document tray, ([in the reverse path 22, the document is brought into contact with the registration roller pair 4 such that the document gets bent thereby correcting a screw at the leading end of the document]).

Referring to claim 7, Hamano teaches an image processing method ([as shown in fig 1]) comprising: a document tray; ([a document tray 30 of fig 1, is in a state in which it is lowered into its bottom position] see 0028-0029]);
 a lifting unit configured to lift up the document tray upon placement of a document on the document tray; ([the lifter mechanism 31 is configured to turn about a turning shaft 32 within a predetermined angle thereby raising or lowering a lifter plate 33, as shown in fig 4Aand 4B, see 0029-0030]);
 	a conveyance unit configured to convey the document placed on the document tray lifted up by the lifting unit; ([the document is conveyed to a registration roller pair 4 by a conveying roller pair 3 When the document comes in contact with the registration roller 4, see 0034]); see also, the document is fed forward by the document reading platen roller 7 and is further conveyed by a conveying roller 8 and a conveying roller 9]);
 a reading unit configured to read the document conveyed by the conveyance unit; (see [0032], If a document read start command is input, a scanner unit 209 of the image reading apparatus 200 moves to a position immediately below a standard white plate 219]); and
 a registration unit configured to register, for an application, whether to lift up the document tray upon the placement of the document on the document tray, ([a driving unit configured to cause the document tray to move up and down between a waiting position in which to wait for a document to be placed and a feeding position in which the document is able to be fed] see 0031, see 0060]).

Referring to claim 8, Hamano teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an image processing apparatus, the control method comprising: ([as shown in fig 1]) comprising: a document tray; ([a document tray 30 of fig 1, is in a state in which it is lowered into its bottom position] see 0028-0029]);
 a lifting unit configured to lift up the document tray upon placement of a document on the document tray; ([the lifter mechanism 31 is configured to turn about a turning shaft 32 within a predetermined angle thereby raising or lowering a lifter plate 33, as shown in fig 4Aand 4B, see 0029-0030]);
 	a conveyance unit configured to convey the document placed on the document tray lifted up by the lifting unit; ([the document is conveyed to a registration roller pair 4 by a conveying roller pair 3 When the document comes in contact with the registration roller 4, see 0034]); see also, the document is fed forward by the document reading platen roller 7 and is further conveyed by a conveying roller 8 and a conveying roller 9]);
 a reading unit configured to read the document conveyed by the conveyance unit; (see [0032], If a document read start command is input, a scanner unit 209 of the image reading apparatus 200 moves to a position immediately below a standard white plate 219]); and 
a registration unit configured to register, for an application, whether to lift up the document tray upon the placement of the document on the document tray, ([a driving unit configured to cause the document tray to move up and down between a waiting position in which to wait for a document to be placed and a feeding position in which the document is able to be fed] see 0031, see 0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677